289 So. 2d 743 (1974)
Joseph W. LaCROIX et al., Appellants,
v.
Lou HIGGINS, Individually and As Trustee, and Real Properties, Inc., Appellees.
No. 72-1184.
District Court of Appeal of Florida, Fourth District.
February 15, 1974.
Maurice M. Garcia, Abrams, Anton, Robbins, Resnick & Schneider, Hollywood, for appellants.
William C. Sprott, Hamilton, James, Merkle & Young, West Palm Beach, for appellees.
PER CURIAM.
The appellants and appellees entered into an agreement for the purchase and sale of land in Palm Beach County. Although the appellants contend otherwise, it was a binding agreement on both sides and mutually enforceable. The transaction was not closed and the appellants unsuccessfully sought to regain the earnest money paid.
There was an issue of fact as to which party breached the contract and whether the other was ready, willing and able to perform. The trial judge found that the purchasers were the ones who breached the contract. There is competent substantial evidence to support the detailed findings of the trial judge on all points raised and his application of the law was proper.
When this is true, the judgment should be affirmed. (See 2 Fla.Jur., Appeals, Sec. 347, and cases cited therein.)
Affirmed.
OWEN, C.J., CROSS, J., and McDONALD, PARKER LEE, Associate Judge, concur.